UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7153



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-262)


Submitted:   February 22, 2000             Decided:   April 3, 2000


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lloyd George Maxwell appeals the district court’s order deny-

ing his motion filed under 18 U.S.C. § 3582 (1994).    Review of Max-

well’s petition reveals that it is more appropriately characterized

as a 28 U.S.C.A. § 2255 (West Supp. 1999) motion.     Because Maxwell

has already filed at least one § 2255 motion, he may not file

another without first obtaining leave from this Court.       Accord-

ingly, we affirm the district court’s denial of Maxwell’s motion on

this alternative ground, and modify the judgment to reflect that

the denial is without prejudice to Maxwell’s right to move this

court for leave to file a successive § 2255 motion under 28

U.S.C.A. § 2244 (West Supp. 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                              AFFIRMED AS MODIFIED




                                2